PARDEE, Circuit Judge.
The petitioner has no claim against the receivers of the Seaboard Air Line. If he had one growing out of their operation of the railroad property, no leave to sue in any court of competent jurisdiction would be necessary.
The petitioner’s claim is one against the Seaboard Air Line Railway and he may sue said company in any court of competent jurisdiction. If such suit is brought, and service of process shall be made upon any local agent of the receivers, the receivers will appear and defend for the railway- company. Any judgment obtained will have to be certified to the United States Circuit Court for the Eastern District of Virginia for payment.